       Case 3:15-cv-01435-JPW Document 179 Filed 11/25/20 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
CHELSEA HENKEL, on behalf of               :    Civil No. 3:15-CV-01435
herself and others similarly situated      :
                                           :
             Plaintiffs,                   :
                                           :
             v.                            :
                                           :
HIGHGATE HOTELS, LP, and                   :
COVE HAVEN INC.,                           :
                                           :
             Defendants.                   :    Judge Jennifer P. Wilson

                                        ORDER

      AND NOW, on this 25th day of November, 2020, in accordance with the

accompanying memorandum, IT IS ORDERED that Defendants’ motion for

partial summary judgment, Doc. 139, is GRANTED IN PART AND DENIED IN

PART as follows:

      1) The motion is GRANTED in Defendants’ favor as to Plaintiffs’ Fair

          Labor Standards Act and Pennsylvania Minimum Wage Act claims for

          unpaid minimum wages (Counts 1 and 3 of the fourth amended

          complaint), Plaintiffs’ claim for breach of contract to an express third-

          party beneficiary (Count 5 of the fourth amended complaint), Plaintiffs’

          claim for breach of contract to an intended third-party beneficiary (Count

          6 of the fourth amended complaint), and Plaintiffs’ conversion claim

          (Count 8 of the fourth amended complaint).


                                          1
 Case 3:15-cv-01435-JPW Document 179 Filed 11/25/20 Page 2 of 2




2) The motion is DENIED as to Plaintiffs’ unjust enrichment claim (Count

   7 of the fourth amended complaint).

3) The remaining claims before the court are claims for unpaid overtime

   wages in violation of the Fair Labor Standards Act (Count 2 of the fourth

   amended complaint) and the Pennsylvania Minimum Wage Act (Count 4

   of the fourth amended complaint), as well as unjust enrichment (Count 7

   of the fourth amended complaint).

                               s/Jennifer P. Wilson
                               JENNIFER P. WILSON
                               United States District Court Judge
                               Middle District of Pennsylvania




                                  2
